DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is in response to the communications filed on September 1, 2020. Claims 42-61 are pending.
Claims 42-61 are allowed
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record fails to show individually or in combination all of the elements recited in independent claims 42, 53 and 60. More specifically, the prior art of record does not teach or suggest  the limitation  "displaying, by the one or more computing devices, the cursor with the visual characteristic on the electronic display to provide the appearance of the cursor conforming to the surface of the geographical object within the street-level image such that a shape of the cursor is dependent at least in part on the surface data of the geographical object and the shape of the cursor appears to lie flat against the surface of the geographical object, wherein the visual characteristic of the cursor is configured to change based in part on changes in the received screen position, wherein a size of the cursor is proportionally associated with the distance of the surface of the geographic object to the camera position, and wherein the size of the cursor is  smaller when the distance to the surface of the geographic object is further away from the camera position” as recited in  independent claim 42 and,  similarly,  independent claims  53 and 60.
Dependent claims 43-52, 54-60 and 61 being definite, further limiting, and fully enabled by the specification are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE

Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173